                                  1

                                  2

                                  3

                                  4

                                  5                             IN THE UNITED STATES DISTRICT COURT

                                  6                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  7

                                  8      DEBBIE L. VIALE, et al.,                        Case No. 19-cv-00038-MMC
                                                         Plaintiffs,                     ORDER DENYING PLAINTIFFS'
                                  9
                                                                                         MOTION FOR REMAND TO STATE
                                                   v.                                    COURT
                                  10

                                  11     AIR & LIQUID SYSTEMS CORP, et al.,              Re: Dkt. No. 72
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the Court is plaintiffs Debbie L. Viale and Amber Jacob's Motion for

                                  15   Remand to State Court, filed January 29, 2019, and amended January 30, 2019.

                                  16   Defendants Foster Wheeler LLC ("Foster Wheeler") and Air & Liquid Systems

                                  17   Corporation, successor by merger to Buffalo Pumps, Inc. ("Buffalo") (collectively,

                                  18   "Removing Defendants"), have filed separate oppositions, to which plaintiffs have replied.

                                  19   Having read and considered the papers filed in support of and in opposition to the motion,

                                  20   the Court rules as follows.1

                                  21          In the operative complaint, the Amended Complaint ("AC") filed November 7,

                                  22   2018, in state court, plaintiffs allege decedent Ronald Viale "used, handled, or was

                                  23   otherwise exposed to asbestos and asbestos containing products provided by or

                                  24   manufactured by the defendants," including when he was employed by the United States

                                  25   Navy as a "steamfitter/firefighter" from 1968 to 1970, that he "contracted the terminal

                                  26   cancer, mesothelioma" as a result of such exposure, and that, in July 2018, he "died as a

                                  27
                                              1
                                  28              By order filed March 1, 2019, the Court took the matter under submission.
                                  1    result." (See AC, Introduction at 4:5-10; Ex. A at 1:2-4, 6-7.)2 Based on said allegations,

                                  2    plaintiffs assert eight causes of action arising under state law, including claims alleging

                                  3    Removing Defendants failed to warn said decedent or the Navy about the hazards posed

                                  4    by asbestos. (See, e.g., AC ¶¶ 7, 10, 29, 35, 41-42.) On January 3, 2019, Foster

                                  5    Wheeler, citing 28 U.S.C. § 1442(a)(1), removed the action to this District; on January 9,

                                  6    2019, Buffalo filed a notice of joinder in the removal.

                                  7           Pursuant to § 1442(a)(1), a civil action filed in state court against the United

                                  8    States, or "any person acting under" an officer of the United States, may be removed to

                                  9    federal court. See 28 U.S.C. § 1442(a)(1). To invoke § 1442(a)(1), a defendant "must

                                  10   show that (1) it is a person within the meaning of the statute,3 (2) a causal nexus exists

                                  11   between plaintiffs' claims and the actions [the defendant] took pursuant to a federal

                                  12   officer's direction, and (3) it has a colorable federal defense to plaintiffs' claims." See
Northern District of California
 United States District Court




                                  13   Leite v. Crane, 749 F.3d 1117, 1120 (9th Cir. 2014). In their motion to remand, plaintiffs

                                  14   contend Removing Defendants lack evidence to show a causal nexus exists or that they

                                  15   have a colorable federal defense. For the reasons set forth below, the Court finds the

                                  16   requisite showing has been made.

                                  17          At the outset, the Court, having reviewed the evidence submitted by Removing

                                  18   Defendants,4 finds such evidence shows each said defendant has a colorable federal

                                  19   defense to plaintiffs' failure to warn claims, specifically, the "government contractor

                                  20   defense." See id. at 1123. Indeed, the evidence submitted is materially indistinguishable

                                  21   from that found sufficient by the Ninth Circuit in Leite v. Crane, in which, as here, plaintiffs

                                  22   alleged a removing defendant sold equipment containing asbestos to the Navy and failed

                                  23   to provide warnings about hazards posed by asbestos. See id. at 1119-20.

                                  24

                                  25          2
                                                  Plaintiffs are, respectively, the decedent's surviving spouse and daughter.
                                  26          3
                                             Plaintiffs do not dispute that Removing Defendants are "persons" within the
                                  27   meaning of § 1442(a)(1).
                                              4
                                  28              Plaintiffs have not offered evidence in support of the instant motion.

                                                                                        2
                                  1           In particular, as did the defendant in Leite, see id. at 1123-24, Removing

                                  2    Defendants have offered declarations by Rear Admiral Roger B. Horne, Jr. and Rear

                                  3    Admiral David P. Sargent, Jr., each of whom states the Navy issued detailed

                                  4    specifications governing the form and content of all warnings, that such specifications did

                                  5    not require warnings about asbestos hazards, and that contractors were not allowed to

                                  6    include warnings beyond those specifically required and approved by the Navy. (See

                                  7    Horne Decl., filed February 12, 2019, ¶¶ 18, 26-31; Horne Aff. (Ex. 2 to Buffalo's Joinder),

                                  8    filed January 9, 2019, ¶¶ 12, 14, 24; Sargent Decl., filed February 12, 2019, ¶¶ 24-25, 27,

                                  9    54-56, 58, 63-64.) Next, Removing Defendants rely on a declaration by Samuel Forman,

                                  10   M.D., who, as the Ninth Circuit observed in Leite, has "conducted extensive research on

                                  11   the extent of the Navy's knowledge of asbestos hazards," see Leite, 749 F.3d at 1120,

                                  12   and who, as he did in Leite, see id. at 1124, opines here that the Navy at all times knew
Northern District of California
 United States District Court




                                  13   at least as much about asbestos hazards as its contractors (see Forman Decl., filed

                                  14   February 22, 2019, ¶¶ 26-27, 30-31, 36-56, 64, 93-94, 112, 114; see also id. ¶ 69

                                  15   (averring "in [his] research, [he has] not located a single instance in which the Navy,

                                  16   during the 1930s through the 1960s, instructed or permitted a supplier of engineering

                                  17   equipment to a vessel or facility to affix or provide any asbestos-related warning with its

                                  18   equipment")).5 In addition, as did the defendant in Leite, each Removing Defendant has

                                  19   offered evidence that the equipment it provided to the Navy was in compliance with the

                                  20   Navy's specifications. See Leite, 749 F.3d at 1124; (Schroppe Aff. (Ex. B to Notice of

                                  21   Removal) ¶¶ 1-2, 21-22; Kraft Aff. (Ex. 3 to Buffalo's Joinder) ¶¶ 1-3, 8, 13-14).

                                  22   //

                                  23   //

                                  24
                                              5
                                  25           Plaintiffs' objections to the above-referenced declarations are hereby
                                       OVERRULED. (See Pls.' Reply at 7:26-28 (asserting "each declarant lacks personal
                                  26   knowledge, their statements lack foundation, and are speculative").) As the Ninth Circuit
                                       found in Leite, and as this Court finds in the instant action, the declarations by the Rear
                                  27   Admirals are "supported by an adequate foundation based on [their] knowledge of Navy
                                       procurement policies," see id. at 1223, and Dr. Forman's opinions are "supported by an
                                  28   adequate foundation based on his years of historical research," see id. at 1224.

                                                                                     3
                                  1           Lastly, Removing Defendants have shown a causal nexus between plaintiffs'

                                  2    claims and the acts Removing Defendants state they took pursuant to a federal officer's

                                  3    direction. As discussed above, the alleged acts that form the basis of plaintiffs' failure to

                                  4    warn claims against Removing Defendants, specifically, a failure to warn the decedent or

                                  5    the Navy about asbestos hazards, is the act Removing Defendants contend they

                                  6    performed under the direction of the Navy. See Leite, 749 F.3d at 1124 (holding, in

                                  7    assessing whether causal nexus exists, court "credit[s] the defendant's theory of the

                                  8    case").

                                  9           Accordingly, Removing Defendants have shown the instant action was properly

                                  10   removed.

                                  11                                          CONCLUSION

                                  12          For the reasons stated above, plaintiffs' motion for remand is hereby DENIED.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14

                                  15   Dated: March 11, 2019
                                                                                                MAXINE M. CHESNEY
                                  16                                                            United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     4
